Citation Nr: 0738452	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 05-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a low 
back disability.

2. Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to June 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which continued the 
veteran's 40 percent rating for his service-connected low 
back disability, continued the veteran's 70 percent rating 
for PTSD, and denied the veteran entitlement to a TDIU.

In a January 2004 letter, the veteran requested service 
connection for degenerative joint disease of the hips as 
secondary to service-connected disabilities. Therefore, this 
claim is REFERRED to the RO for initial adjudication.

As a final preliminary matter, the veteran's claim for an 
increased rating for his low back disability was previously 
on appeal and was remanded by the Board to the RO in May 
1998. In a July 2003 supplemental statement of the case 
(SSOC), the RO increased the veteran's rating from 10 percent 
to 40 percent for his low back disability and in a July 2003 
statement signed by the veteran, he stated that the assigned 
40 percent rating satisfied his appeal on that issue. 
Subsequently, in January 2004, the veteran's representative 
expressed disagreement with the increased rating. As the 
veteran had previously expressed satisfaction with the 
increased rating, the RO, as does the Board, considered the 
previous appeal satisfied and accepted the January 2004 
correspondence as a new and reopened claim for an increased 
rating for the veteran's low back disability.

The Board's decision on the claims for increased ratings for 
a low back disability and PTSD is set forth below. The claim 
for entitlement to a TDIU is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1. A low back disability shows no evidence of ankylosis and 
there is no evidence of a separately ratable neurological 
impairment.

2. The appellant's PTSD disability is manifested by problems 
with concentration, depressed mood, sleep impairment, 
suicidal ideation with no attempt, appetite disturbance, 
chronic anxiety, social avoidance, and difficulty maintaining 
employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 
percent for a low back disability are not met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

2. The criteria for a disability rating in excess of 70 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in February 2005. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims for increased 
ratings; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. A May 2006 RO 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.



Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Low Back Disability

The veteran contends that his low back disability is more 
severe than the current disability rating reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
of record does not support an increased rating. Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion mandate consideration of 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Regulations pertaining to the criteria for evaluating 
disabilities of the spine under Diagnostic Code 5237 provide 
for evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 40 percent rating is warranted if forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine. A 100 percent rating is granted if the 
veteran has unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a.

On March 2003 VA examination, the veteran reported that he 
found it increasingly difficult to work as a school 
custodian. The job required standing, which was the most 
significant exacerbating cause of the symptoms of his back. 
On a good day, he could stand for an hour. On a day during 
exacerbations, he was only able to stand for 10 to 15 
minutes. He also complained of stiffness when in a sedentary 
position for more than 10 minutes. In the morning, it took 
him an hour to start moving. His recreational life was also 
affected as he was not able to hunt and fish as frequently 
because of the prolonged standing. The examiner noted that 
the veteran complained of numbness in his lower legs. The 
examiner also noted that the veteran was diagnosed with 
diabetes mellitus several years ago, which might, in part, 
account for some of the symptoms he experienced in the lower 
extremities. The veteran also complained of fatiguing when 
enduring pain for long periods of time and a lack of 
endurance, such as during lifting. Range of motion testing 
revealed forward flexion to 50 degrees with pain beginning at 
40 degrees, and extension to 10 degrees with considerable 
discomfort. Lateral flexion to the right was limited to 25 
degrees, with pain beginning at 20 degrees, and lateral 
flexion to the left was to 30 degrees with pain beginning at 
25 degrees. Bilateral rotation was to 30 degrees. Straight 
leg raising was possible to 75 degrees on both legs before 
pain and tightness in the legs limited further motion. Deep 
tendon reflexes were normal at the knees and the ankles. 
Sensation was intact to light touch.

A December 2003 VA magnetic resonance imaging (MRI) revealed 
progression of degenerative lumbar disc disease; a left 
central disc extrusion with inferior migration at L4-5; and a 
bilateral foraminal disc protrusion at L3-4 with narrowing of 
the neural foramen.

A February 2004 VA treatment record shows that the veteran's 
range of motion of the lumbar spine was normal, but movements 
were somewhat painful. Straight leg raise was positive at 80 
degrees bilaterally. There was no neurologic deficit present 
in the lower extremities. The examiner noted that the veteran 
had degenerative disc disease with symptoms of back pain that 
radiated to his bilateral legs.

On February 2005 VA examination, the veteran reported that he 
had pain in the L3 through L5 region of the lumbar spine and 
pain that radiated down the back of the thighs and into his 
groin. His pain was sharp and occurred daily, but waxed and 
waned in intensity. He had no flare-ups and there was no 
effect on his range of motion after repetitive motion. Range 
of motion testing revealed painless range of motion of the 
lumbar spine. Forward flexion was to 90 degrees without pain 
and extension was to 10 degrees without pain. Bilateral 
lateral flexion and bilateral rotation were each to 30 
degrees with no pain. Sensation was intact throughout, 
although the veteran reported having numbness of the right 
thigh to light touch. Reflexes were normal throughout except 
at the ankles.

An April 2005 VA treatment record indicates that the 
veteran's straight leg raise test was negative. Forward 
flexion was to 80 degrees with pain beginning at 45 degrees. 
Extension was to 10 degrees and was painful.

A rating in excess of 40 percent for the veteran's low back 
disability requires there to be ankylosis of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. As the 
veteran is not shown to have ankylosis of the lumbar spine, 
but is shown to have range of motion of the lumbar spine, a 
rating in excess of 40 percent for his low back disability is 
not warranted based on the orthopedic manifestations of the 
low back disability.

In addition, the veteran is not shown to have any 
incapacitating episodes to warrant a rating based on the 
criteria for intervertebral disc syndrome. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Regarding any neurologic deficits related to the veteran's 
low back disability, while the Board has carefully considered 
the veteran's subjective complaints shown in the VA treatment 
records and during the VA examinations of neurological 
deficits in the lower extremities, his subjective reports of 
the severity of the disorder are not substantiated by 
clinical evidence. See Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Holding that VA and the Board must evaluate the 
probative value of evidence, with the authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.). 
 
On neurological examination, the veteran was found to have 
normal reflexes and sensation and there were no neurological 
deficits found on examination. Therefore, there are no 
neurological manifestations that would entitle the veteran to 
a separate evaluation under a different Diagnostic Code for 
neurologic abnormalities.

Finally, with due consideration to the provisions regarding 
painful motion under 38 C.F.R. §§ 4.159, 4.7, 4.10 and 4.40, 
the medical evidence of record shows that the veteran's 
orthopedic symptomatology of the lumbar spine does not 
approximate the schedular criteria for a rating in excess of 
40 percent. In this regard, the veteran was not shown to have 
any additional limitation of motion of the lumbar spine due 
to repetitive motion. Further, any pain and functional 
limitations caused by the low back disability are 
contemplated in the evaluation for the orthopedic 
symptomatology of the lumbar spine that is represented by the 
40 percent rating and there is no medical evidence showing 
that the veteran has ankylosis of the lumbar spine. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991). The veteran's claim 
for a rating in excess of 40 percent for a low back 
disability is not warranted.

PTSD

The criteria for rating PTSD provided at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, indicate that total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (DSM-IV). As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness. The DSM-IV describes a GAF score of 41 
to 50 as reflecting a serious level of impairment, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable 
to keep a job. See 38 C.F.R. § 4.130. On March 2005 VA 
examination, the veteran was noted to have a GAF score of 45.

The veteran contends that his PTSD is more severe than the 
current rating reflects. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's current symptoms 
as shown by the medical evidence of record and as applied to 
the applicable rating provisions, do not meet the criteria 
for a rating in excess of 70 percent. Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

An August 2004 VA treatment record indicates that the veteran 
reported having a stable mood with comparatively brief 
anxiety episodes. The veteran also stated that his PTSD made 
his earning full retirement benefits a difficult task, but he 
was able earn full retirement benefits.

VA treatment records dated in February 2005, April 2005, and 
September 2005 are of record. In sum, mental status 
examination on these occasions revealed that the veteran was 
neat and clean and appropriately dressed and oriented to 
person, place, and time. His speech had normal rhythm and 
flow and thoughts were easily related. Speech content was 
without delusions or paranoia and he denied any suicidal or 
homicidal ideations and also denied audio and visual 
hallucinations. His insight, judgment, and impulse control 
seemed to be intact and his mood and affect were positive and 
pleasant and appropriate to content and situation.

On March 2005 VA examination, the veteran reported being 
easily overwhelmed by his work tasks and often times being 
overcome with anxiety due to noise and confusion. He would 
typically seek out work where he could be alone. His longest 
job was the most recent where he worked for 13 years and 
retired in June 2005. He had been married for 12 years and 
reported getting along "fine" with his spouse. He stated 
that they argued at times, but there was no domestic 
violence. He currently had four stepchildren and had 
"great" relationships with them. He maintained regular 
contact with his two brothers who lived locally. However, he 
had no friends. He described himself as being a loner by 
choice. He belonged to several organizations, but did not 
attend any meetings. Mental status examination revealed that 
the veteran was alert and oriented and did not display any 
obvious deficits in thinking or memory. He did appear to be 
quite distractible and reported problems with concentration. 
He stated that his mental focus frequently drifted and 
described his concentration as being sporadic. His speech was 
logical and focused and relevant. He did not display any 
tangential thinking or loose associations. The veteran stated 
that he was angry without cause and yelled and swore with 
little or no provocation. He also described himself as 
feeling sad and stated that his moods were fluctuating 
greatly. He had panic attacks about four times a year. The 
veteran also reported having sleep impairment and he rated 
his self-esteem as being low. He reported having suicidal 
ideation, but had never actually attempted to kill himself. 
He denied ever being homicidal, but he believed that he had a 
potential for violence, and would walk away from 
confrontation to avoid becoming violent. He reported having 
intrusive memories of stressors from service. He also had a 
loss of interest in previous activities such as playing 
baseball or bowling. The examiner assessed that the veteran 
was seriously impaired in his functioning with a history of 
sleep disturbance, appetite disturbance, depressed mood, 
chronic anxiety, social avoidance, and difficulty maintaining 
employment. The GAF score was 45 for serious impairment of 
functioning.

The medical evidence of record does not show that the 
veteran's symptoms meet the criteria for a rating in excess 
of 70 percent. In this regard, he is not shown to have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. The evidence shows that the 
veteran's speech was of normal rate, logical, focused, and 
relevant. In addition, he denied having any audio or visual 
hallucinations and denied homicidal ideation. Although he 
admitted to having suicidal ideation, he never attempted a 
suicide and stated that he avoids confrontations to avoid 
becoming violent. Further, although the veteran was found to 
have a difficulty maintaining employment, he was able to 
maintain a job for 13 years before retiring and he has good 
relationships with his family members. Therefore, the 
veteran's symptoms do not meet the criteria for a rating in 
excess of 70 percent because he is not found to have total 
occupational and social impairment. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.


ORDER

A rating in excess of 40 percent for a low back disability is 
denied.

A rating in excess of 70 percent for PTSD is denied.


REMAND

Regarding the veteran's claim for a TDIU, the veteran claims 
that his service-connected disabilities (PTSD rated at 70 
percent, and a low back disability rated at 40 percent) do 
not allow him to be able to obtain or maintain substantially 
gainful employment. 

The law provides that a total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).  A claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for [such rating] because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2003).

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

Included in the claims file is a March 2003 letter from C.K., 
Ph.D., which indicates that the veteran's symptoms of his 
PTSD interfere with his ability to work. In addition, in 
February 2005, the veteran was afforded a general medical 
examination to determine whether he was entitled to a TDIU. 
Although the veteran was afforded the February 2005 VA 
examination, the examination did not address the veteran's 
PTSD and its affect on his employability. In addition, no 
opinion was rendered as to whether the veteran's service-
connected disabilities prevent him from obtaining or 
maintaining substantially gainful employment. As there is 
indication in the record that the veteran's PTSD has an 
affect on his employability and a medical opinion addressing 
unemployability is necessary to resolve the question of the 
veteran's entitlement to a TDIU, a remand of this matter is 
warranted.

The RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist or other appropriate 
physician, at an appropriate VA medical facility. The veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause shall result in denial of the 
claim for a TDIU. See 38 C.F.R. § 3.655(a),(b) (2007). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member. If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to the veteran by the 
appropriate VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Albany, New York, dated up to 
December 2005. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Albany VAMC 
since December 2005, following the procedures prescribed in 
38 C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

Accordingly, the issue remaining on appeal is REMANDED for 
the following actions:

1. The RO should obtain from the Albany 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's PTSD and 
low back disability from December 2005 to 
the present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. After all available records are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist or 
appropriate physician, at an appropriate 
VA medical facility, for evaluation of his 
PTSD and low back disability and the 
affect on his employability. The entire 
claims file must be made available to the 
psychiatrist/physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All necessary tests and 
studies, to include psychological testing, 
if warranted, should be accomplished (with 
all results made available to the 
psychiatrist/physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The psychiatrist/physician should render 
an opinion as to whether-notwithstanding 
any impairment due to advancing age or 
nonservice-connected disability-the 
veteran's service-connected PTSD and/or 
service-connected low back disability 
(individually or collectively) renders him 
unable to obtain or retain substantially 
gainful employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3. If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


